UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6515



LARRIANTE SUMBRY,

                                             Petitioner -   Appellant,

             versus


CECIL DAVIS,

                                               Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
04-2595-RDB)


Submitted:    June 9, 2005                     Decided:   June 17, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larriante Sumbry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

            Larriante Sumbry seeks to appeal the district court’s

order transferring his 28 U.S.C. § 2254 (2000) petition to the

United States District Court for the Northern District of Indiana.

We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

            Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6). This appeal period is “mandatory and

jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

            The district court’s order was entered on the docket on

August 11, 2004.   The notice of appeal was filed on March 22, 2005.*

Because Sumbry failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could have
been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                                - 2 -
        DISMISSED




- 3 -